ICJ_026_Antarctica_GBR_ARG_1956-03-16_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANTARCTICA CASE
(UNITED KINGDOM v. ARGENTINA)

ORDER OF MARCH 16th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’ANTARCTIQUE
(ROYAUME-UNI c. ARGENTINE)

ORDONNANCE DU 16 MARS 1956
This Order should be cited as follows :

“Antarctica case (United Kingdom v. Argentina),
Order of March r6th, 1956: I.C.J. Reports 1956, p. 12.”

La présente ordonnance doit étre citée comme suit :

« Affaire de l'Antarctique (Royaume-Uni c. Argentine),
Ordonnance du 16 mars 1956: C.I. J. Recueil 1956, p. 12.»

 

Sales number 1 4 6
N° de vente:

 

 

 
12

COUR INTERNATIONALE DE JUSTICE

1956
Le 16 mars
Rôle général

ANNÉE 1956 : n° 26

16 mars 1956

AFFAIRE DE L’ANTARCTIQUE
(ROYAUME-UNI c. ARGENTINE)

ORDONNANCE

Drésenis : M. Hackworth, Président ; M. BaDAwl, Vice-Président ;
MM. BASDEVANT, WINIARSKI, KLAESTAD, READ, Hsu
Mo, ARMAND-UGON, KOJEVNIKOV, Sir Muhammad
ZAFRULLA KHAN, Sir Hersch LAUTERPACHT, MORENO
QuINTANA, CORDOVA, Juges ; M. LOPEZ OLIVAN, Grefier.

La Cour internationale de Justice,
ainsi composée,
après délibéré en chambre du conseil,

vu les articles 36 et 48 du Statut de la Cour,

Rend l'ordonnance suivante :

Considérant que, le 4 mai 1955, a été déposée au Greffe une
requête du Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord introduisant devant la Cour contre la République
argentine une instance relative à un différend concernant la
souveraineté sur certaines Îles et terres de l'Antarctique situées
entre 25° et 74° de longitude ouest et au sud de 60° de latitude sud ;

4
ANTARCTIQUE (ROYAUME-UNI/ARGENTINE) (ORD. DU 16 111 56) 13

Considérant que, le 6 mai 1955, la requête a été dûment com-
muniquée par le Greffe au ministre des Affaires étrangéres et du
Culte de la République argentine ;

Considérant que la requête a en outre été dûment communiquée
par le Greffe aux Membres des Nations Unies par l'entremise du
Secrétaire général des Nations Unies, ainsi qu'aux autres États
admis à ester en justice devant la Cour ;

Considérant que la requête énonce ce qui'suit :

« 42. ....le Gouvernement du Royaume-Uni déclare par la
présente se soumettre à la juridiction de la Cour en ce qui concerne
l'affaire soumise a cette dernière par la présente requête... Pour
autant que le sache le Gouvernement du Rovaume-Uni, le Gouver-
nement argentin n'a pas jusqu'ici introduit de déclaration par
laquelle il accepte la juridiction de la Cour, soit de manière
générale en vertu de l’article 36 (2) du Statut, soit spécialement
en ce qui concerne la présente affaire. Le Gouvernement argentin,
qui a fréquemment déclaré son adhésion au principe du règlement
judiciaire des différends internationaux, a cependant la compétence
juridique voulue pour se soumettre à la juridiction de la Cour dans
la présente affaire. En conséquence, lorsque la présente requête aura
été notifiée par le Greffier à la République argentine conformément
au Règlement de la Cour, le Gouvernement argentin pourra.
conformément à la jurisprudence établie par celle-ci, prendre les
mesures nécessaires à cet effet ct faire par la que la compétence de
la Cour dans la présente affaire soit établie à l’égard des deux
Parties.

43. Le Gouvernement du Royaume-Uni fonde la compétence de

la Cour sur les considérations qui précèdent et sur l’article 36 (1)
du Statut de la Cour;

Considérant que dans une communication du ministre des
Affaires étrangères et du Culte de la République argentine au Grefñer.
contenue dans une lettre du 1° août 1955 de l’ambassadeur d’Argen-
tine aux Pays-Bas, il est dit :

.le Gouvernement argentin a eu l'occasion à plusieurs reprises
d'exprimer par des notes adressées à l'ambassade de Sa Majesté
britannique à Buenos Aires, qu'il ne peut accepter que la question
de la souveraineté que l'on prétend poser sur les territoires
antarctiques argentins, soit soumise à la décision d’aucun tribunal
international de justice ou d'arbitrage. Par la présente note mon
Gouvernement réitére ce refus de la maniére la plus expresse en ce
qui concerne la juridiction de cette Cour et toute possibilité qu'elle
soit saisie comme telle pour connaître de cette affaire. »

Considérant que copie de cette lettre a été communiquée par Ie
Greffier à l'agent du Gouvernement du Royaume-Uni par une lettre
du 3 août 1955;

Considérant que, dans une lettre du 31 août 1955 adressée au
Greffier, l'agent du Gouvernement du Royaume-Uni a déclaré que ce
Gouvernement considérait la lettre du rt août 1955 de l'ambassa-

2
ANTARCTIQUE (ROYAUME-UNI/ARGENTINE) (ORD. DU 16 11156) 14

deur d’Argentine aux Pays-Bas comme équivalant a un rejet de la
compétence de la Cour internationale de Justice aux fins de la
présente affaire ;

Considérant que, dans ces conditions, la Cour doit constater
qu'elle ne se trouve en présence d’aucune acceptation par le Gouver-
nement argentin de la juridiction de la Cour pour connaitre du
différend faisant l’objet de la requéte dont elle a été saisie par le
Gouvernement du Royaume-Uni, et qu'en conséquence, elle ne peut
donner suite à cette requête ;

La Cour

ordonne que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi. au
Palais de la Paix, à La Haye, le seize mars mil neuf cent cinquante-
six, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouverne-

ment du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord
et au Gouvernement de la République argentine.

Le Président,

(Signé) GREEX H. HACkWORTH.

Le Greffier,

{Sighé} I. LOPEZ OLIVAN.
